Van Dusen, J.,
The two clauses under discussion are so flatly contradictory that the attempt to reconcile them is not satisfactory. It may be surmised that the draftsman of the will submitted both clauses to the testatrix for her choice, and that the retention of both in the completed will was an inadvertence. The courts must make the choice, and the last clause is to prevail for two reasons:
1. Because it is the last, which is the rule to be followed in cases of “irreconcilable repugnancy:” Weltmer’s Estate, 1 Pears. 415; Grimm’s Estate, 6 Dist. R. 21; Lewis’s Estate, 3 Wh. 162; Patterson v. Swallow, 44 Pa. 487; Geiger’s Appeal, 24 W. N. C. 264; White’s Estate, 132 Pa. 17. (In Grimm’s Estate, Judge Ashman applied the rule to repugnant expression of judicial opinion.)
2. Because it is more consistent with the general plan of the testatrix. No reason appears why she should give the original one-half share in trust for Minor Gordon Brinkle and his issue, and the accrued share to him outright. The reasons given by the Auditing Judge leave nothing to be added to this point. The exceptions are dismissed.
Lamorelle, P. J., did not sit.